ALLOWABILITY NOTICE
Response to Arguments
Applicant's filing of the terminal disclaimer in relation to US Paten 10605113 has been reviewed and accepted, therefore, the double patenting rejections of 12/13/2021 have been withdrawn and Claims 1-20 are in condition for allowance.  
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the full statutory term of US Patent No. 10605113 has been reviewed and is accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to Claims 1 and 11, the prior art of record, when considered alone or in combination, fails to fairly teach, in combination with the other elements of the claims, a disk including an orifice, the controller rotating the disk in the arcuate direction around the inner wall of the nacelle to enable the nozzle to eject the jet of fluid through the orifice at corresponding locations of the orifice relative to the nozzle according to the time-based sequence, as required by Claims 1 and 11.  
Claims 2-10 and 12-20 are also allowable by virtue of their dependence on Claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Examiner, Art Unit 3745